DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 6-8, 13-15, 17-19, 22, 24-25, 37, 43 and 53-54 are pending.

Election/Restrictions
Claims 53-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 7, 2022.

Applicant's election with traverse of Group I in the reply filed on July 7, 2022, is acknowledged.  The traversal is on the ground(s) that examining both groups of claims would not present a burden.  This is not found persuasive.
Applicant has not provided any reason or explanation for why they believe there would not be a burden.  Examiner respectfully disagrees with Applicant’s assertion.  For example, searching the invention of Group II would require search queries directed to cylindrical objects that do not include any rings, and to techniques for determining orientation of such objects without relying on rings, but such queries would be unlikely to identify any prior art pertinent to the invention of Group I.  
Furthermore, Examiner notes that the instant application is a national stage entry application filed under 35 U.S.C. 371, and therefore is subject to a unity of invention analysis rather than the conventional restriction analysis applied to applications submitted under 35 U.S.C. 111(a).  MPEP 1893.03(d) and 1850. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 9, 2020, and June 7, 2021, are being considered by the examiner.

Claim Objections
Claim(s) 25 and 37 is/are objected to because of the following informalities.
In claim 25, line 11, “a plurality of normal” should be “a plurality of normals”
In claim 37, line 2, “comprises of one” should be “comprises one”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-4, 6-8, 13, 15 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The specification does not provide any explicit standard for determining whether an object is “substantially cylindrical”.  The specification does provide examples of “substantially cylindrical objects such as a wand, a sword, a tennis racket, or a baseball hat, etc.” ([0066], as published).  However, these examples do not provide an adequate standard for determining what objects are “substantially cylindrical”, and what objects are not.  First, the specification does not identify any example of an object that would not qualify as “substantially cylindrical”, and therefore does not provide any guidance to one of ordinary skill in the art seeking to understand what types of objects are not covered by the claimed invention.  Second, the list of examples includes a “tennis racket”.  Conventional tennis rackets have a large flat area that is plainly non-cylindrical.  If a tennis racket qualifies as being “substantially cylindrical”, then Applicant’s use of the terms “substantially” and “cylindrical” appears to be deviating from their conventional meanings.  
Claims 3, 8, 13, and 43 are also indefinite at least because they include the limitations of claim 2.  Claim 3 further recites “a substantially cylindrical portion”, which is further indefinite for substantially the same reasons discussed above with respect to claim 2.

Claim 4 recites “wherein: each radius of each ring circumscribing the surface of the cylindrical object is predetermined; and/or each distance between each of the rings circumscribing the surface of the cylindrical object is predetermined and wherein the radii of each of the rings are different, and wherein each ring can be distinguished from each other ring visually” (emphasis added).  
The meaning of this limitation is unclear.  In particular, it is unclear what parts of the claim are grouped together and affected by the term “and/or”.  In one reading, the claim could require that (a) each radius of each ring circumscribing the surface of the cylindrical object is predetermined “and/or” (b) each distance between each of the rings circumscribing the surface of the cylindrical object is predetermined, and the radii of each of the rings are different, and each ring can be distinguished from each other ring visually.  
In another reading, under all circumstances the radii of each of the rings must be different and each ring must be able to be distinguished from each other ring visually, and at least one of the following features must also be included: (a) each radius of each ring circumscribing the surface of the cylindrical object is predetermined, (b) each distance between each of the rings circumscribing the surface of the cylindrical object is predetermined.
As can be seen from the examples above, the claim can be read in different ways, with each way having drastically different scope.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.  
Claim 6 is also indefinite at least because it includes the indefinite limitations of claim 4.

Claim 7 recites the limitation "the two or more bounding lines" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 introduces “two or more lines”, but there is no prior introduction of “two or more bounding lines”.  It is unclear whether claim 7 is referring to the two or more lines of claim 1, or some other lines that are bounding lines.

Claim 8 is indefinite for at least the following reasons.
The claim recites “the cylindrical object” at line 2.  Claim 2 introduces “a substantially cylindrical object”.  It is unclear if the “cylindrical object” of claim 8 is the same as, or different from, the “substantially cylindrical object” of claim 2.
The claim recites “a camera” at line 5.  It is unclear whether this camera is the same as the “single imaging device” of claim 2, or different.  
The claim recites “imposing minimum and maximum distance from a camera” at line 5.  The claim goes on to recite “beginning a tracking process if the cylindrical object is within a set limit” at line 7.  It is unclear whether the “set limit” refers to the minimum and/or maximum distances imposed earlier in the claim, or instead refers to some other set limit.
These ambiguities make the scope of the claim unclear and render the claim indefinite.

Claim 15 recites “the two or more points on two or more edge lines of the cylindrical object” at lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 introduces “one or more points on each of the one or more rings”.  This is not the same as “two or more points on two or more edge lines of the cylindrical object” and therefore does not appear to provide adequate antecedent basis.
Claim 14 introduces “two or more points on the same edge of the cylindrical object”.  However, this also does not appear to provide adequate antecedent basis for the limitation of claim 15.  First, claim 14 requires that the points be “on the same edge”, while claim 15 recites “two or more edge lines”.  Second, there is no discussion of “edge lines” in claim 14.

Claim 18 recites the limitation "the one or more planes" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 previously introduces “two or more planes” at line 2, but there is no prior introduction of “one or more planes”.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 37 depends from claim 25, which depends from claim 22.
Claim 22 requires that “identifying two or more lines comprises determining a centre line”.  Accordingly, claim 22 requires that the two or more lines includes a center line.
Claim 37 recites that “the two or more lines comprises of one or more of: a near edge line of the cylinder; the centre line of the cylinder; and/or a far edge line of the cylinder.”  Accordingly, claim 37 allows for embodiments where the two or more lines do not include a center line.
Claim 37 is an improper dependent claim because it does not include limitations of claim 22 requiring that the two or more lines includes a center line. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7, 14-15, 17, 19, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Tonet’ (“Tracking endoscopic instruments without a localizer: A shape-analysis-based approach,” 2007).
Regarding claim 1, Tonet discloses a method for determining a position and orientation of a cylindrical object using image data collected from a single imaging device and/or a single viewpoint wherein the image data comprises one or more images (e.g. Pg. 36, 2nd par. summarizes the method; Pgs. 39-40, Experimental setup, a single camera is used from a single viewpoint), the cylindrical object having one or more rings circumscribing the surface of the cylindrical object (Pg. 36, Fig. 1(a) and second-to-last par., strip of tape is applied to cylindrical laparoscope object, such that it forms a ring circumscribing the surface of the laparoscope), the method comprising:
identifying two or more lines in at least one of the one or more images (e.g., Pg. 38, paragraph spanning columns, lines                                 
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                             are identified in images; Fig. 1c shows the lines); 
identifying one or more points on each of the one or more rings circumscribing the surface of the cylindrical object (e.g., Pgs. 37-38, Shape analysis, centroid point c is identified on the ring); and 
determining the position and orientation of the cylindrical object from the two or more lines (e.g., Pg. 39, Measuring orientation:                                 
                                    θ
                                
                             and                                 
                                    φ
                                
                            , lines                                 
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                             are used to calculate an angle                                 
                                    α
                                
                            , which is then used to determine orientation angle                                 
                                    φ
                                
                            ; also see Fig. 4) and the one or more points on each of the one or more rings circumscribing the surface of the cylindrical object (e.g., Pg. 39, paragraph spanning columns, point c is used in calculating position coordinate Z).

Regarding claim 4, Tonet discloses the method of claim 1, and Tonet further discloses that: each radius of each ring circumscribing the surface of the cylindrical object is predetermined (Note ‘112(b) rejection; e.g., Pg. 36, Color segmentation, 1st par., the ring is formed by applying tape to a laparoscope, so the radius of the ring is predetermined to be the radius of the laparoscope); and/or each distance between each of the rings circumscribing the surface of the cylindrical object is predetermined and wherein the radii of each of the rings are different, and wherein each ring can be distinguished from each other ring visually.
Regarding claim 6, Tonet discloses the method of claim 4, and Tonet further discloses that:
the rings comprise different coloured rings and/or different patterned rings; and/or 
the cylinder comprises different coloured or patterned or shaped regions bordering each ring (e.g., Fig. 2, lower-left image, the regions on either side of the ring made by blue tape have at least different colors [black on one side of the ring and gray on the other] and shapes [larger diameter on the black side, smaller diameter on the gray, end-effector side]) in order to provide visual distinction between the rings (e.g., Fig. 2, lower-left, the regions are visually distinct from the ring).

Regarding claim 7, Tonet discloses the method of claim 1, and Tonet further discloses: determining one or more candidates of the cylindrical object by determining an angle between two of the two or more bounding lines (Note ‘112(b) rejection; Pg. 39, second-to-last paragraph, Fig. 4, determining angle                                 
                                    α
                                
                            ).

Regarding claim 14, Tonet discloses the method of claim 1, and Tonet further discloses:
determining an image ray (e.g., Fig. 1c, Pg. 38, left col., rays                                 
                                    a
                                
                             and                                 
                                    b
                                
                             are determined in image; e.g., Fig. 3b, ray relating image position and world-position is determined); 
identifying two or more points on the same edge of the cylindrical object (Pg. 39, par. spanning cols., points at intersection of line                                 
                                    b
                                
                             with lines                                 
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                             are determined; Both of these points lie on the outer edge of the physical cylindrical object); and 
determining one or more distances of separation between the two or more points on the same edge of the cylindrical object (Pg. 39, par. spanning cols., diameter                                 
                                    d
                                
                            , which is the distance of separation between the two points, is determined for use in calculating Z).

Regarding claim 15, Tonet discloses the method of claim 14, and Tonet further discloses: determining the three-dimensional position of the two or more points on two or more edge lines of the cylindrical object (Note ‘112(b) rejection; Pg. 39, par. spanning cols., the distance                                 
                                    d
                                
                             between the points at intersection of line                                 
                                    b
                                
                             with lines                                 
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                             is used to determine depth Z; Pg. 39, equation 2, Z determines the X and Y coordinate values as well).

Regarding claim 17, Tonet discloses the method of claim 1, and Tonet further discloses: determining one or more dimensional information and/or one or more surface image information of the cylindrical object from the image data (e.g. Fig. 1c, Pgs. 37-38, Shape analysis, the various parameters determined from the image can be considered at least “surface image information” at least because they are information derived from an image of the surface of the object).


Regarding claim 19, Tonet discloses the method of claim 1, and Tonet further discloses that identifying two or more lines comprises of determining two or more edge lines of the cylindrical object (Fig. 1c, Fig. 4, and Pg. 38,                                 
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                             are determined as edge lines of the cylindrical object), and wherein two or more points are determined on the two or more edge lines (Fig. 1c, Pg. 39, par. spanning cols., the two points where line                                 
                                    b
                                
                             intersects edge lines                                 
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                            , respectively, are determined in order to calculate diameter                                 
                                    d
                                
                            ).

Regarding claim 22, Tonet discloses the method of claim 19, and Tonet further discloses that identifying two or more lines comprises determining a centre line (Fig. 1c, Pg. 38, left col, center line                                 
                                    a
                                
                             is determined), wherein the centre line comprises an end point and a start point of the cylindrical object (Because it runs along the center of the cylindrical object, line                                 
                                    a
                                
                             will pass through – and therefore comprises – each end of the cylindrical object).

Regarding claim 24, Tonet discloses the method of claim 22, and Tonet further discloses that identifying two or more lines determines six or more points on the cylindrical object including the two or more points on the two or more edge lines and two or more points on the centre line (Identifying a line necessarily “determines” any point that lies along the line; Therefore the identification of two or more lines illustrated in Fig. 1c determines at least six points on the cylindrical object that lie along the lines).

Claim(s) 2, 3 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ‘Marks’ (US 2005/0026689 A1).
Regarding claim 2, Marks discloses a method for determining a position and orientation (e.g., Fig. 3) of a substantially cylindrical object (Note ‘112(b) rejection; Fig. 6A, object 301) using image data collected from a single imaging device and/or a single viewpoint (Fig. 3, camera 190) wherein the image data comprises one or more images (e.g., [0045], pixel data from camera), wherein the substantially cylindrical object comprises two or more rings circumscribing the surface of the cylindrical object ([0067], Fig. 6A, stripes/rings                                 
                                    
                                        
                                            S
                                        
                                        
                                            1
                                        
                                    
                                
                            ,                                 
                                    
                                        
                                            S
                                        
                                        
                                            2
                                        
                                    
                                
                            , and                                 
                                    
                                        
                                            S
                                        
                                        
                                            3
                                        
                                    
                                
                            ) the method comprising:
identifying two or more points on each of the two or more rings circumscribing the surface of the substantially cylindrical object ([0069]-[0071], Fig. 6B, two points of transition are determined on each of the two or more rings, and center of those transition points is determined as a stripe/ring position point); and 
determining the position and orientation of the substantially cylindrical object from the two or more points on each of the two or more rings circumscribing the surface of the substantially cylindrical object ([0071], determined stripe position points are used to calculate lengths                                 
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                            ; [0072] et seq., the values of                                 
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                             are then used to determine position and orientation parameters Z,                                 
                                    θ
                                
                            , and                                 
                                    ϕ
                                
                            ).

Regarding claim 3, Marks discloses the method of claim 2, and Marks further discloses that a substantially cylindrical portion of the substantially cylindrical object is an untracked portion of the cylindrical object (e.g., [0069]-[0071], Figs. 6A-B, the stripes/rings are located/tracked and used for determining object pose, while the substantially cylindrical portions lying between them are not tracked), and wherein the untracked portion of the cylindrical object is between the two or more rings circumscribing the surface of the cylindrical object (Fig. 6A, portions between stripes).

Regarding claim 13, Marks discloses the method of claim 2, and Marks further discloses:
identifying two or more lines bounding the cylindrical object (e.g., Fig. 6B, [0071], lines of stripes, which bound the outer surface of the physical cylindrical object, are identified; Also see e.g., [0045], determination of bounding rectangle); 
determining a direction of the cylindrical object (e.g., [0072] et seq., directions                                 
                                    θ
                                
                             and                                 
                                    ϕ
                                
                             are determined); and 
determining the location of a front/back end of the cylindrical object (e.g., Fig. 6A, [0070]-[0071], locations of stripes are determined, including location of stripe                                 
                                    
                                        
                                            S
                                        
                                        
                                            1
                                        
                                    
                                
                            , which is at a back end of the cylindrical object).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks in view of ‘Welch’ (“An Introduction to the Kalman Filter,” 2006).
Regarding claim 43, Marks teaches the method of claim 2.
Marks teaches applying a Kalman filter to three-dimensional position information of the cylindrical object ([0047]).  Marks teaches that “[s]moothing of discrete data via Kalman filtering is well known in the field of computer vision and hence will not be elaborated on further” ([0047]).  Accordingly, Marks does not explicitly teach details of the Kalman filtering.  In particular, Marks does not explicitly teach that the Kalman filter predictive model determines one or more positions of the cylindrical object, wherein the predictive model comprises a three-dimensional model of the cylindrical object and uses one or more previous positions of the cylindrical object, and wherein the one or more positions of the cylindrical object is stored as position data to be used as the one or more previous positions.
However, Welch does teach details of Kalman filtering.  In particular, Welch teaches that a Kalman filter determines one or more predictions (e.g., Pg. 2, equation 1.1,                         
                            
                                
                                    x
                                
                                
                                    k
                                
                            
                        
                    ), wherein the Kalman filter comprises a state model (e.g., Pg. 2, state                         
                            x
                        
                    ) and uses one or more previous positions of the object (e.g., Pg. 2, equation 1.1,                         
                            
                                
                                    x
                                
                                
                                    k
                                    -
                                    1
                                
                            
                        
                    ), and wherein the one or more positions is stored as position data to be used as the one or more previous positions (e.g. Pg. 2, equation 1.1, current value of                         
                            
                                
                                    x
                                
                                
                                    k
                                
                            
                        
                     is saved so that it can be used as                         
                            
                                
                                    x
                                
                                
                                    k
                                    -
                                    1
                                
                            
                        
                     after                         
                            k
                        
                     is incremented).
Were Marks modified with the Kalman filter taught by Welch, the state model would concern the 3D position of the cylindrical object (e.g. [0047] of Marks).  Therefore, the state model would be a three-dimensional model of the cylindrical object.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Marks with the Kalman filter of Welch in order to improve the method with the reasonable expectation that this would result in a method that used the specific technique suggested by Marks.  This technique for improving the method of Marks was within the ordinary ability of one of ordinary skill in the art based on the teachings of Welch.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Marks and Welch in order to obtain the invention as specified in claim 43.	

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669